In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________
                  No. 02-18-00415-CV
             ___________________________

                    IN RE C.F., Relator


                     Original Proceeding
                Trial Court No. CIV-09-0919


                  No. 02-18-00350-CV
             ___________________________

IN THE INTEREST OF T.F., J.F., L.F., AND W.F., CHILDREN



         On Appeal from County Court at Law No. 1
                   Parker County, Texas
              Trial Court No. CIV-09-0919

         Before Sudderth, C.J.; Kerr and Pittman, JJ.
                 Opinion by Justice Pittman
                                      OPINION

      In eight mandamus issues and fourteen appellate issues, Appellant/Relator C.F.

(Mother) complains of the trial court’s omnibus “Order Enforcing Child Support

Order with Commitment Suspended” (enforcement order), which includes contempt

findings, a commitment order, community-supervision conditions, arrearage

confirmations and judgments, an award of costs and attorney’s fees, and a

withholding order. In the mandamus proceeding (Cause No. 02-18-415-CV), we:

(1) hold the entire commitment order void as well as the contempt findings based on

Mother’s failure to make student-loan payments and failure to take her child to her

primary care physician; (2) modify the enforcement order by striking those provisions;

(3) uphold the child-support, medical-support, and unreimbursed-medical-expenses

contempt findings; and (4) deny all other mandamus relief. In the appeal (Cause

No. 02-18-350-CV), we modify the cumulative judgment on the student-loan

arrearage to reflect the amount of $4,709.89 instead of $5,529.89, and we affirm the

modified enforcement order.

                              BACKGROUND FACTS

      In 2018, Appellee/Real Party in Interest M.F. (Father) filed a motion to

enforce various liability and child-related provisions of a 2010 agreed divorce decree, a

2015 modification order, and a 2017 temporary order against Mother.               Father

requested that Mother be held in contempt, confined, and placed on long-term

community supervision. He also sought confirmation of arrearages, attorney’s fees,

                                           2
costs, judgments thereon, and withholding.

      In its enforcement order after a hearing, the trial court held Mother in criminal

contempt for:

      •      Failing to pay Father several listed child-support and medical-support
             payments as ordered;

      •      “[E]ach individual violation of each medical reimbursement payment not
             made in compliance with the Support order” (but listing no violations);

      •      Not complying with the temporary order by failing to use the children’s
             primary care physician; and

      •      “[E]ach individual violation of each [student-loan] payment not made in
             compliance with the” divorce decree awarding her the student-loan debt
             (but listing no violations).
      The trial court ordered Mother committed to jail for 180 days for only one

alleged violation—“Violation 147”—her alleged failure to make one of many student-

loan payments. The trial court suspended Mother’s jail commitment and placed her

on community supervision for 120 months.

      The trial court also found Mother in arrears in the amounts of (1) $4,709.89 for

student-loan payments Father made and (2) $86.50 for the children’s unreimbursed

medical expenses as of September 11, 2018, and then granted Father a cumulative

judgment on each arrearage. Finally, the trial court ordered Mother to pay Father’s

trial counsel $2,100 in reasonable and necessary attorney’s fees, taxed Father’s court

costs against Mother, and ordered “all support judgments awarded . . . , including

child support, child support arrearages, child support interest, attorney’s fees and



                                          3
costs and the interest on attorney’s fees and costs” to be withheld from Mother’s

employment income.

      Mother filed a timely notice of appeal. Instead of an appellant’s brief, however,

she filed a “Petition for Writ of Mandamus and Alternative Appellant’s Brief on

Appeal of Order Enforcing Child Support Order with Commitment Suspended.”

This court notified the parties by letter that Mother appeared to be asking for both

mandamus relief and appellate relief in her document, not one type or another,

because her issues challenged both the contempt provisions and the arrearage

provisions of the trial court’s enforcement order. See Cline v. Cline, 557 S.W.3d 810,

812 (Tex. App.—Houston [1st Dist.] 2018, no pet.) (stating “there is no authority for

treating a case as both an original proceeding and an appeal”). This court’s letter

stated that because Mother filed an appeal and sought relief from the arrearage

judgment, her contempt issues would be dismissed for want of jurisdiction absent a

response showing this court had jurisdiction over those issues. Mother responded to

our letter by filing a second document, entitled “Petition for Writ of Mandamus,”

raising eight issues challenging the trial court’s contempt and commitment provisions

in the enforcement order.

      We therefore refer to the fourteen issues raised in Mother’s first-filed

document as appellate issues and the eight issues raised in her second-filed document,

the mandamus petition, as mandamus issues.



                                          4
                                   DISCUSSION

I.    Mandamus is an Appropriate Vehicle for Relief from Contempt.

      Father argues mandamus is not the correct vehicle for Mother’s contempt

issues because she is restrained (and thus confined) by her terms of community

supervision. He consequently argues the only proper remedy for Mother’s attack on

the contempt provisions of the enforcement order is through a petition for writ of

habeas corpus. Mother argues her community-supervision terms do not restrain her

because they require her only to make payments as already ordered by the trial court;

thus, mandamus is the proper remedy. Mother is correct.

      The enforcement order’s community-supervision terms require Mother to

timely pay her share of uninsured medical expenses, monthly payments on the non-

support judgment, Father’s attorney’s fees and costs for the enforcement proceeding;

and monthly payments on the remaining student-loan debt and to comply with the

trial court’s valid orders—obligations imposed on her by the trial court independently

of community supervision.     We therefore hold Mother’s community-supervision

terms do not restrain her liberty.        See In re Depeau, No. 14-14-00693-CV,

2014 WL 4952427, at *2 (Tex. App.—Houston [14th Dist.] Oct. 2, 2014, orig.

proceeding) (mem. op.) (holding relator was not under restraint when her community-

supervision conditions required her only to comply with the divorce decree and to

attend all compliance hearings); In re W.H., No. 02-12-00370-CV, 2012 WL 4054874,

at *6 n.5 (Tex. App.—Fort Worth Sept. 17, 2012, orig. proceeding) (mem. op.)

                                          5
(stating the conditions of relator’s community supervision—requiring him to make

payments for current medical- and child-support obligations and arrearages and

attorney’s fees, expenses, and costs—did not subject him to a restraint on his liberty).

Mother’s petition for writ of mandamus is therefore properly before us.

      A.     Contempt Decisions Are Not Appealable.

      We grant the extraordinary relief of mandamus only when the trial court has

clearly abused its discretion and the relator lacks an adequate appellate remedy. In re

Team Rocket, L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding). As this court’s

presubmission correspondence with the parties indicated, contempt decisions are not

appealable. Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985); In re Office of Atty.

Gen. of Tex., 215 S.W.3d 913, 915 (Tex. App.—Fort Worth 2007, orig. proceeding); see

Tex. Animal Health Comm’n v. Nunley, 647 S.W.2d 951, 952 (Tex. 1983) (noting the

court of appeals dismissed the appeal of a contempt order for want of jurisdiction

“since judgments of contempt are not appealable orders” and agreeing the court of

appeals “lacked jurisdiction to review the contempt order”). We therefore dismiss

Mother’s first, second, third, seventh, eighth, ninth, tenth, and eleventh appellate

issues, which challenge the enforcement order’s contempt provisions, and those

portions of her thirteenth and fourteenth appellate issues challenging the conditions




                                           6
of community supervision.1

      B.     We Grant Mandamus Relief Only if the Trial Court Abused Its
             Discretion.

      A trial court abuses its discretion when it reaches a decision so arbitrary and

unreasonable that it is a clear and prejudicial error of law or if it fails to correctly

analyze or apply the law to the facts. In re H.E.B. Grocery Co., 492 S.W.3d 300, 302–

03 (Tex. 2016) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex.

1992) (orig. proceeding); see also State v. Naylor, 466 S.W.3d 783, 793 (Tex. 2015) (orig.

proceeding) (“A writ of mandamus is an extraordinary remedy available ‘to correct an

action of a trial judge who commits an abuse of discretion or a violation of a clear

duty under the law.’” (quoting State v. Walker, 679 S.W.2d 484, 485 (Tex. 1984) (orig.

proceeding))). The relator must establish that the trial court could have reasonably

reached only one conclusion. H.E.B. Grocery, 492 S.W.3d at 303 (citing Walker,
827 S.W.2d at 840). We defer to a trial court’s factual determinations that have

evidentiary support, but we review the trial court’s legal determinations de novo. In re

Labatt Food Serv., L.P., 279 S.W.3d 640, 643 (Tex. 2009) (orig. proceeding).

II.   Mother Was Not Entitled to a Jury on the Contempt Issues.

      In her first mandamus issue, Mother complains of the denial of her jury


      1
       Even if we had appellate jurisdiction over the complaints challenging the
conditions of community supervision, we would dismiss those complaints as moot
based on our holding the entire commitment order void. See infra Part III.



                                            7
demand. Her issue focuses only on the contempt portion of the hearing. The trial

court stated at the beginning of the hearing that it would

       not assess punishment to exceed six months, period, regardless of what
       the pleadings say. And [Father’s enforcement motion] says not to
       exceed 18 months, I will say not to exceed six months by my own ruling
       right now. So I’m not going to grant the request for a jury trial.

Mother was sentenced to 180 days in jail for Violation 147, her alleged failure to make

a specific student-loan payment.

       If a contempt order imposes a fine of not more than $500 or confinement in

the county jail for not more than six months or both, the punishment is characterized

as “petty,” and the contemnor is not entitled to a jury. Fahle v. Cornyn, 231 F.3d 193,

196 (5th Cir. 2000), cert. denied, 532 U.S. 1043 (2001); In re Newby, 370 S.W.3d 463,

466 (Tex. App.—Fort Worth 2012, orig. proceeding); see also Tex. Gov’t Code Ann.

§ 21.002(b) (providing maximum punishments allowed for contempt of court).

Because Mother was sentenced to only 180 days in jail, she was not entitled to a jury.

We overrule her first mandamus issue.

III.   The Trial Court Abused Its Discretion by Finding Mother in Contempt
       for Failing to Make Student-Loan Payments and by Ordering Her
       Committed for One of Those Violations.

       In the enforcement order, the trial court found that although Mother had the

ability to pay, she failed to pay the student-loan debt imposed on her in the divorce.

The trial court further found Mother “guilty of a separate act of contempt for each

individual violation of each [student-loan] payment not made in compliance with the”



                                           8
divorce decree, but the trial court did not list any of those violations in the

enforcement order. The trial court sentenced Mother to 180 days’ confinement for

one alleged violation—Violation 147—and suspended the sentence.

      In her second, third, and seventh mandamus issues, Mother challenges the trial

court’s finding her guilty of contempt for failing to pay the student-loan payments. In

her second and third mandamus issues, she also challenges the trial court’s sentencing

her for her alleged failure to make one student-loan payment.

      Article I, section 18 of the Texas Constitution provides, “No person shall ever

be imprisoned for debt.” Tex. Const. art. I, § 18.        Thus, holding someone in

contempt for nonpayment of a debt is unconstitutional.          See Tucker v. Thomas,

419 S.W.3d 292, 297 (Tex. 2013) (“The Texas Constitution prohibits a trial court from

confining a person under its contempt powers as a means of enforcing a judgment for

debt.”); In re Green, 221 S.W.3d 645, 647 (Tex. 2007) (orig. proceeding); In re Henry,

154 S.W.3d 594, 597–98 (Tex. 2005) (orig. proceeding); Ex parte Hall, 854 S.W.2d 656,

656–57 (Tex. 1993) (orig. proceeding); In re McGonagill, No. 2-07-034-CV,

2007 WL 704888, at *3 (Tex. App.—Fort Worth Mar. 5, 2007, orig. proceeding)

(mem. op.); In re Lozano, 263 S.W.3d 87, 92 (Tex. App.—Houston [1st Dist.] 2006,

orig. proceeding). “A commitment order that violates the Texas Constitution is

beyond the court’s power and is void.” Henry, 154 S.W.3d at 596.

      When a divorce court finds an asset exists and awards it in the divorce to one

spouse, the other spouse who holds the asset is not indebted to the spouse owning

                                          9
the asset but is a constructive trustee and can be held in contempt. Ex parte Preston,

347 S.W.2d 938, 940–41 (Tex. 1961) (orig. proceeding); cf. Tex. Fam. Code Ann.

§ 9.011. However, there was no indication in the divorce decree that Mother was

awarded funds in the divorce from which to pay the student-loan debt; she was

therefore not a constructive trustee or fiduciary subject to contempt for her failure to

pay it. See Henry, 154 S.W.3d at 597.

      Because the contempt finding on the student-loan payments and the

commitment order penalize Mother for her failure to pay a debt, we hold them void.

We therefore sustain Mother’s second mandamus issue on this ground and do not

reach the rest of her arguments in this issue or her third and seventh mandamus

issues. See Tex. R. App. P. 47.1.

IV.   Mother Did Not Adequately Brief Her Issue Complaining of the Trial
      Court’s Finding Her in Contempt for Failing to Pay Father Her Share of
      Unreimbursed Medical Expenses.

      In her sixth mandamus issue, Mother contends the trial court abused its

discretion by holding her in contempt “for each individual violation of each medical

reimbursement payment not made in compliance with the Support Order.” A person

may be held in contempt and imprisoned for failing to pay child support because the

obligation to pay child support is a duty, not a debt. See Tex. Fam. Code Ann.

§§ 157.001, 157.166–.167; Henry, 154 S.W.3d at 596; Ex parte Birkhead, 95 S.W.2d 953,

954 (Tex. 1936) (orig. proceeding). Medical support is a child-support obligation,

Tex. Fam. Code Ann. § 154.183, and it is also enforceable by contempt, see Ex parte

                                          10
Ferrer, No. 04-14-00851-CV, 2014 WL 7183254, at *1 (Tex. App.—San Antonio Dec.

17, 2014, orig. proceeding) (mem. op.).

         In her issue, Mother relies on the uncertainty of (1) the number of medical-

reimbursement violations alleged, (2) which of those violations the enforcement

order’s language references, and (3) the amount owed as well as the alleged absence of

evidence to support this contempt finding. However, she cites no authority in the

issue to support any of her contentions.        We therefore overrule Mother’s sixth

mandamus issue as inadequately briefed. See Tex. R. App. P. 38.1(i); Tello v. Bank One,

N.A., 218 S.W.3d 109, 116 (Tex. App.—Houston [14th Dist.] 2007, no pet.) (stating

courts are not obligated to “become advocates for a particular litigant” by performing

research and developing argument for that litigant) (internal quotation omitted). See

generally Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284–85 (Tex.

1994).

V.       The Trial Court Abused Its Discretion by Finding Mother in Contempt
         for Taking Her Child to a Physician Other than the Child’s Primary
         Physician.
         In her eighth mandamus issue, Mother contends the trial court abused its

discretion by finding her guilty of contempt for not complying with a court order

because of her failure to use the children’s primary care physician. The temporary

order provided, “IT IS ORDERED that, during her period of possession, [Mother],

as parent joint managing conservator[,] shall have the following rights and duties: . . .

‘The right to take the children to the children’s primary care physician if they are sick

                                           11
during a period of [Mother’s] possession.’” The trial court found “that, although

[Mother] had the ability to obey the Court order regarding medical treatment, [she]

failed to use the children’s primary care physician. The Court further [found] . . .

[Mother] . . . guilty of contempt for not complying with the Court Order.”

       Mother argues that provision in the temporary order is not specific enough to

be enforced by contempt. Mother cites no authority for her argument in this issue,

but elsewhere in her petition to support the same argument for other challenged

provisions as well as in her reply to Father’s response, Mother relies on Ex parte Slavin,

412 S.W.2d 43 (Tex. 1967) (orig. proceeding). We therefore address her issue in the

interest of justice.

       We strictly construe orders to be enforced in contempt cases. Ex parte Jones,

331 S.W.2d 202, 204 (Tex. 1960) (orig. proceeding); In re Aslam, 348 S.W.3d 299,

303 (Tex. App.—Fort Worth 2011, orig. proceeding)             The order sought to be

enforced must use clear, specific, and unambiguous terms so that the person charged

with obeying it can quickly discern exactly what duties and obligations are imposed on

her. Slavin, 412 S.W.2d at 44; Aslam, 348 S.W.3d at 303. “Interpretation of the

provisions of the court order . . . should not rest upon implication or conjecture. The

allegedly contemptuous acts must be directly contrary to the express terms of the

court order.” Ex parte Blasingame, 748 S.W.2d 444, 446 (Tex. 1988) (orig. proceeding);

Aslam, 348 S.W.3d at 303.

       The language in the temporary order permits Mother to seek treatment for the

                                           12
children from their children’s primary care physician but does not expressly enjoin or

restrain Mother from seeking medical care for the children from another provider.

Compare In re Sanner, No. 01-09-00001-CV, at *8 (Tex. App.—Houston [1st Dist.] May

20, 2010, orig. proceeding) (mem. op.) (striking contempt finding for father’s failure

to give child medication when order enjoined him from preventing the child from

taking medication but did not require him to administer the medication), with id.

(upholding contempt findings regarding father’s taking the child to see new doctors

not recommended by Texas Children’s Hospital Learning Support Center when order

enjoined the parties from doing so).      We therefore agree with Mother that the

primary-care-physician provision in the temporary order is not enforceable by

contempt, and we hold the contempt finding regarding Mother’s violation of that

provision void. See id. We sustain Mother’s eighth mandamus issue.

VI.   The Trial Court Did Not Abuse Its Discretion by Finding Mother in
      Contempt for Nonpayment of Child Support and Medical Support.

      In her fourth and fifth mandamus issues, Mother complains the trial court

abused its discretion by finding her guilty of contempt for nonpayment of child

support (Issue Four) and nonpayment of medical support (Issue Five). As the basis

for these issues in her petition, Mother focuses only on the trial court’s findings that

she was not in arrears for child support and medical support on August 31, 2018 or at

the time of the enforcement hearing. The evidence is undisputed that Mother had

been behind on child support and medical support but had caught up by making



                                          13
lump-sum payments before the enforcement hearing.

      Several years ago, former section 157.162(d) of the Texas Family Code

permitted “a child support obligor to escape a valid finding of contempt if the obligor

demonstrate[d] at the enforcement hearing that he or she [was] current in the payment

of child support as ordered by the court.” In re Office of Atty. Gen., 422 S.W.3d 623,

628 (Tex. 2013) (orig. proceeding) (internal quotation marks omitted). That section

was repealed, however, effective June 14, 2013. See In re Hall, 433 S.W.3d 203,

213 (Tex. App.—Houston [14th Dist.] 2014, orig. proceeding).              Mother’s child-

support violations and medical-support violations found by the trial court all occurred

well after that effective date. Consequently, her ability to become current on child

support and medical support by the time of the enforcement hearing had no impact

on the trial court’s discretion to hold her in contempt for past violations of its orders.

      In her petition’s statement of facts and in her reply to Father’s response,

Mother also raises the bare contention that Father abandoned his claims for contempt

on these alleged violations via the following testimony:

      Q.     Are you asking that the court hold her in contempt for violations
             122, 123, 124, 125, 126, 127, 128, and 147 of all the counts that
             we had requested?
      A.     Correct.
We note that none of the violations listed in the question concern child support or

cash medical support.

      However, Mother cites no authority in her petition or reply for the


                                            14
abandonment proposition. Thus, to the extent Mother relies on the statement of

facts in her petition to supplement her fourth and fifth mandamus issues, we overrule

the argument as inadequately briefed. See Tex. R. App. P. 38.1(i); Fredonia State Bank,
881 S.W.2d at 284–85; Tello, 218 S.W.3d at 116. Further, we do not consider issues

raised for the first time in a reply. See In re PDVSA Servs., Inc., No. 14-17-00824-CV,

2017 WL 6459227, at *2, n.2 (Tex. App.—Houston [14th Dist.] Dec. 19, 2017, orig.

proceeding) (mem. op.) (per curiam); In re Elamex, S.A. de C.V., 367 S.W.3d 879, 888,

n.8 (Tex. App.—El Paso 2012, orig. proceeding); see also Tex. R. App. P. 52.3(f)

(“Issues Presented. The petition must state concisely all issues or points presented for

relief.”); cf. City of Fort Worth v. Rylie, 563 S.W.3d 346, 365 (Tex. App.—Fort Worth

2018, no pet.) (holding same for reply brief in an appeal). We therefore hold the trial

court did not abuse its discretion by holding Mother in contempt for child-support

and medical-support violations, and we overrule her fourth and fifth mandamus

issues.

VII. We Strike the Void Contempt Findings and Commitment Order.

          Having held the student-loan contempt finding, the primary-physician

contempt finding, and the entire commitment order void, we modify the enforcement

order to delete those provisions. See In re Zapata, 129 S.W.3d 775, 780–81 (Tex.

App.—Fort Worth 2004, orig. proceeding) (citing Ex parte Roosth, 881 S.W.2d 300,

301 (Tex. 1994) (orig. proceeding)); see also In re Durant, No. 02-09-00079-CV,

2009 WL 2914300, at *3 (Tex. App.—Fort Worth Sept. 10, 2009, orig. proceeding)

                                          15
(mem. op.).

VIII. The Trial Court Did Not Abuse Its Discretion by Confirming an
      Arrearage on Mother’s Share of the Unreimbursed Medical Expenses.

      In Mother’s fourth appellate issue, she complains the trial court abused its

discretion by confirming the arrearage on her share of the children’s unreimbursed

medical expenses because there was no evidence, or insufficient evidence, that she

owed Father $86.50 in that category.

      A.      We Review Determinations of Child-Support Arrearages for an
              Abuse of Discretion.

      We review a trial court’s confirmation of child-support arrearages for an abuse

of discretion. In re R.R., No. 02-15-00032-CV, 2017 WL 632897, at *3 (Tex. App.—

Fort Worth Feb. 16, 2017, pets. denied) (mem. op.); see In re F.M.B., No. 02-12-00153-

CV, 2014 WL 70108, at *9 (Tex. App.—Fort Worth Jan. 9, 2014, no pet.) (mem. op.);

see generally Tex. Fam. Code Ann. § 154.183(c)(1) (stating unreimbursed medical

expenses not covered by insurance or included in cash medical support are allocated

as additional child support). A trial court abuses its discretion if it acts without

reference to any guiding rules or principles, that is, if its act is arbitrary or

unreasonable. Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Cire v. Cummings,

134 S.W.3d 835, 838–39 (Tex. 2004). An appellate court cannot conclude a trial court

abused its discretion merely because the appellate court would have ruled differently

in the same circumstances. E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549,

558 (Tex. 1995); see also Low, 221 S.W.3d at 620.


                                           16
       When reviewing a trial court’s family law decision for an abuse of discretion,

legal and factual insufficiency are not independent reversible grounds of error but are

relevant factors. Neyland v. Raymond, 324 S.W.3d 646, 649 (Tex. App.—Fort Worth

2010, no pet.). Accordingly, in determining whether an abuse of discretion has

occurred because the evidence is legally or factually insufficient to support the trial

court’s decision, we engage in a two-pronged inquiry: (1) did the trial court have

enough information upon which to exercise its discretion; and (2) did the trial court

err in applying its discretion? Id. The applicable sufficiency review comes into play in

answering the first question. Id. at 649–50. Concerning the second question, we

determine, based on the elicited evidence, whether the trial court made a reasonable

decision. Id. at 650.

       B.     Evidence Supports the Trial Court’s Determination that Mother
              Owed Father $86.50 in Unreimbursed Medical Expenses.

       “The movant on a motion to enforce a child-support order, including an order

to provide medical support, has the burden of establishing the amount of support

owed.” In re E.G., No. 02-16-00302-CV, 2017 WL 3821862, at *2 (Tex. App.—Fort

Worth Aug. 31, 2017, no pet.) (mem. op.); see Tex. Fam. Code Ann. § 154.183(c)(1).

Father testified that (1) Mother owed him $7,296.89 in unreimbursed medical

expenses at the time he filed his enforcement motion; (2) she paid $7,210.39—all but

$86.50 owed—by the time of the enforcement hearing; and (3) she still owed him

$86.50 for unreimbursed medical expenses.         Mother’s Exhibit One, which was



                                          17
admitted into evidence, is a copy of an OurFamilyWizard report generated by Father.

It lists the children’s unreimbursed medical and dental expenses from July 2013 to

January 2018 by date, payee, status, category, total amount, what Father was owed or

did owe, and what he received or paid. The “owed” column indicates Mother owed

Father a total of $7,210.39, and Father admitted as much in his testimony, but the

total expenses column indicates Mother’s portion of the expenses was $7,296.89,

leaving a difference of $86.50 in Father’s favor. The report contains the following

entries for August 16, 2016:




      The $86.50 in the total expenses column of the “Refused” entry, matched with

the $0 in the owed column, appears to be responsible for the conflict in the report.

But the trial court as factfinder could choose to believe all, some, or none of the

evidence. See State Farm Fire & Cas. Co. v. Rodriguez, 88 S.W.3d 313, 321 (Tex. App.—

San Antonio 2002, pet. denied), abrogated on other grounds by Don’s Bldg. Supply, Inc. v.

OneBeacon Ins. Co., 267 S.W.3d 20, 26–27 (Tex. 2008). Thus, the trial court could have

chosen to believe Father’s testimony that Mother owed him $86.50 and to disbelieve



                                           18
the report’s indication that Mother owed Father nothing for the “Refused” entry. We

hold that sufficient evidence supports the trial court’s decision. Accordingly, we

cannot conclude the trial court abused its discretion by confirming the

$86.50 arrearage for unreimbursed medical expenses. We overrule Mother’s fourth

appellate issue.

IX.    The Trial Court Did Not Abuse Its Discretion by Confirming the
       Student-Loan Arrearage.

       In her fifth appellate issue, Mother complains the trial court abused its

discretion by confirming the arrearage on the student-loan payments Father paid in

her stead. She argues that there is no evidence or insufficient evidence to support the

judgment. We review the trial court’s ruling on a motion for enforcement of a

divorce decree for an abuse of discretion. Murray v. Murray, 276 S.W.3d 138, 143 (Tex.

App.—Fort Worth 2008, pet. dism’d). The movant has the burden to prove the

amount of the arrearage due.             Hargrove v. Hargrove, No. 03-15-00415-CV,

2016 WL 1039019, at *2 (Tex. App.—Austin Mar. 9, 2016, no pet.) (mem. op.); Woody

v. Woody, 429 S.W.3d 792, 798 (Tex. App.—Houston [14th Dist.] 2014, no pet. ) (op.

on reh’g).

       Father asked the trial court to take judicial notice of his enforcement motion

and the 2010 agreed divorce decree, 2015 modification order, and 2017 temporary

order attached to the motion, and the trial court did so. While a trial court may take

judicial notice of the contents of its file, however, it may not take judicial notice of the



                                            19
truth of any factual allegations contained in its file. In re R.A., No. 02-18-00185-CV,

2018 WL 5832148, at *8 (Tex. App.—Fort Worth Nov. 8, 2018, no pet.) (mem. op.);

In re T.S.P., No. 04-14-00547-CV, at *3–4 (Tex. App.—San Antonio Aug. 26, 2015,

no pet.) (mem. op.); see also Tex. R. Evid. 201(b)(1)–(2) (stating the court may judicially

notice a fact that is not subject to reasonable dispute because it is generally known

within the trial court’s territorial jurisdiction or can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned). Neither

party offered the documents into evidence. We therefore do not explore Father’s

argument that documents attached to his enforcement motion as Exhibit J confirm

his student-loan payments to the account named in the decree.

       Nevertheless, the evidence admitted does support the trial court’s confirmation

of the arrearage.     First, Father’s testimony supports the amount.           On direct

examination, Father testified he was asking for a judgment of $5,529.89 (1) for

nineteen Sallie Mae payments he made on a student-loan debt that Mother was

ordered to pay in the divorce decree and (2) for her share of their son’s legal expenses.

When asked whether he was asking the trial court to order that Mother “pay the

820 owed on or before October 31st for the legal fees for [their son] as a condition of

probation,” he answered, “That’s correct.” Subtracting $820 from the combined

requested judgment of $5,529.89 leaves $4,709.89, the amount the trial court found

Mother in arrears for the student-loan payments she did not pay but Father did.

       Second, Father’s testimony supports the conclusion that the student-loan debt

                                            20
was imposed on Mother in the divorce decree and that she was responsible for

making timely payments but that he should make the payments if she did not and

reduce court-ordered spousal support payments accordingly. On direct examination,

Father testified Mother was ordered to pay the student-loan debt in the divorce

decree. On cross-examination, Father testified that:

      •      The divorce decree stated that Mother was to pay the student-loan debt
             and if she did not, he should make the payment and deduct it from his
             monthly spousal support payments to her, which he believed he was
             making “at the time”; and

      •      The divorce decree stated that the student loan had been issued to both
             Mother and Father, but the decree placed the obligation to pay it on
             Mother.
      We decline to address Mother’s additional, conclusory arguments that the trial

court abused its discretion by confirming the arrearage because the underlying order

was patently ambiguous and unenforceable by contempt as Mother has not supported

those arguments with appropriate citations to authority. See Tex. R. App. P. 38.1(i);

Fredonia State Bank, 881 S.W.2d at 284–85; Tello, 218 S.W.3d at 116.

      We therefore hold the trial court did not abuse its discretion by confirming that

Mother owed Father $4,709.89 for student-loan payments he made. We overrule

Mother’s fifth appellate issue.

X.    The Trial Court Did Not Abuse Its Discretion by Granting a Judgment
      on the Arrearages, But We Correct the Amount of the Judgment for the
      Student-Loan Arrearage.

      In her sixth appellate issue, Mother contends “[t]he money judgment rendered



                                          21
against [her] was a cumulative judgment in the amount of $4,796.39, which

represented the $86.50 in alleged unreimbursed medical expenses and $4,709.89 in

alleged missed payments to Sallie Mae.”         She argues the trial court abused its

discretion by granting judgment against her. Because we have overruled Mother’s

fourth and fifth issues complaining of the confirmation of those arrearages, we

likewise overrule her sixth appellate issue to the extent it complains of the grounds for

the awards.

      However, we note that there are two cumulative judgments: one for the

unreimbursed-medical-expenses arrearage and one for the student-loan arrearage.

The cumulative judgment amount for the student-loan arrearage—$4,796.39—

exceeds the confirmed student-loan arrearage—$4,709.89—by $86.50, the amount of

the unreimbursed-medical-expenses arrearage and its associated cumulative judgment.

No evidence supports this discrepancy, nor do the trial court’s findings. We therefore

sustain the remainder of Mother’s sixth appellate issue and modify the student-loan

cumulative judgment to reflect an amount of $4,709.89 instead of $4,796.39. See Tex.

R. App. 43.2(b); see, e.g., Cenac Towing, Inc. v. Defonte, No. 01-12-01036-CV,

2014 WL 4344901, at *8 (Tex. App.—Houston [1st Dist.] Aug. 29, 2014) (mem. op.)

(correcting math errors in prejudgment interest and total damages awarded).

XI.   The Trial Court Did Not Abuse Its Discretion by Awarding Father
      Attorney’s Fees of $2,100.

      In Mother’s thirteenth appellate issue, she contends the trial court abused its



                                           22
discretion by awarding Father attorney’s fees of $2,100 because “there is no basis” for

the enforcement order and the evidence is insufficient to support the amount of

attorney’s fees awarded. She does not contend that the attorney’s fees awarded were

not reasonable and necessary. We have already upheld the challenged arrearages as

well as the child-support, medical-support, and unreimbursed-medical-expenses

contempt findings.     We therefore reject Mother’s challenge to the enforcement

order’s basis. See Tex. Fam. Code Ann. § 157.167(a) (requiring trial court to order

respondent to pay movant’s reasonable attorney’s fees and costs if the court finds

respondent has failed to make child-support payments); In re M.K.R., 216 S.W.3d 58,

67 (Tex. App.—Fort Worth 2007, no pet.) (recognizing trial court has authority to

order attorney’s fees upon finding child-support payments were not paid when due

even when arrearage is paid by the time of the hearing).

      Further, the evidence sufficiently supports the amount of the award. As this

court recently explained,

      The party seeking to recover attorney’s fees has the burden of proof.
      The reasonableness of attorney’s fees is a fact question to be determined
      by the factfinder and must be supported by competent evidence. To
      support a request for reasonable attorney’s fees, testimony should be
      given regarding the hours spent on the case, the nature of preparation,
      the complexity of the case, the experience of the attorney, and the
      prevailing hourly rates. The trial court has broad discretion in awarding
      attorney’s fees, particularly in child-support cases.
R.R., 2017 WL 632897, at *11 (citations omitted). Father’s trial counsel testified that:

      •      She was licensed in good standing and a member of the State Bar
             College;

                                           23
      •     She had practiced exclusively in family law matters since 2003 in Parker
            County and surrounding counties;

      •     She billed at $300 per hour, which is reasonable based on her years of
            experience and practice area;

      •     She billed Father separately for his modification suit and the
            enforcement action;

      •     She worked at least seven hours on the enforcement action;

      •     Drafting the original motion, the live motion, and proposed
            enforcement order was very labor intensive because of the multiple
            orders violated;

      •     She put together the motion and appendices totaling 185 pages;

      •     She organized all the receipts and Our Family Wizard documents;

      •     Because the language in enforcement motions and orders has to be
            exact, she always drafts enforcement motions and proposed
            enforcement orders herself;

      •     The drafting of the motion and order and her appearance at the hearing
            were responsible for most of the billed time;

      •     She sought no payment for fees incurred by her paralegal or legal
            secretary;

      •     She sought $2,100 in attorney’s fees;

      •     She did not have any billing statements with her; and

      •     It was reasonable and necessary for Father to bring his enforcement
            motion to get Mother to comply with various court orders for the
            children’s benefit.
The hearing lasted approximately an hour and fifteen minutes. The clerk’s record

includes the live, 185-page motion to enforce (including appendices) as well as the

proposed 89-page order (including appendices). We hold the evidence sufficiently


                                         24
supports the amount of attorney’s fees awarded.

         We therefore hold the trial court did not abuse its discretion by awarding

$2,100 in attorney’s fees. We overrule the remainder of Mother’s thirteenth appellate

issue.

XII. The Trial Court Did Not Abuse Its Discretion by Awarding Father Court
     Costs of $116.

         In Mother’s fourteenth appellate issue, she challenges the basis of the order

that she pay Father’s costs and the sufficiency of the evidence supporting the amount.

We overrule Mother’s “basis” argument for the same reason we overruled it in the

contest of the attorney’s fee award above. See Tex. Fam. Code Ann. § 157.167(a).

         In her sufficiency challenge, Mother argues no invoices or receipts were

admitted showing service or filing fees. However, Father testified he wanted Mother

to pay $116 for his filing the enforcement proceeding and his serving her with his

enforcement motion, and his trial counsel testified she paid a filing fee, an efiling fee,

and the process service fee for personal service of the enforcement motion on

Mother—“$116 in fees . . . were paid out of [Father’s trial counsel’s] office.” We hold

the testimony sufficiently supports the award of costs and the trial court did not abuse

its discretion by awarding costs to Father. We overrule the remainder of Mother’s

fourteenth appellate issue.

XIII. The Trial Court Did Not Abuse Its Discretion by Ordering the Support
      Judgments Withheld From Mother’s Paychecks.

         In her twelfth appellate issue, Mother challenges the trial court’s order that “all


                                             25
support judgments awarded”—“including child support, child support arrearages,

child support interest, attorney’s fees and costs and the interest on attorney’s fees and

costs”—should be withheld from her employment income. First, as the enforcement

order indicates, the judgment confirming the student-loan arrearage is not a support

judgment.     Second, the only arrearage judgment is the $86.50 judgment for

reimbursement of the children’s uninsured health expenses, which we have upheld.

Third, from our review of the testimony (and the void community supervision order),

it appears that Mother was no longer subject to orders requiring her to pay current

child support and cash medical support but was still obligated to pay her portion of

the children’s uninsured health care expenses.

      The Texas Family Code authorizes income withholding for child-support

arrearages, including accrued interest, whether or not current child support is owed.

Tex. Fam. Code Ann. §§ 158.003, .004.            And, as Mother concedes, section

158.0051 of the Texas Family Code authorizes a trial court to order income to be

withheld for attorney’s fees and costs resulting from an action to enforce child

support. Id. § 158.0051. Because we have upheld the trial court’s confirmation of the

arrearage for reimbursement of uninsured health expenses and the awards of

attorney’s fees and costs, we likewise uphold the withholding order. We overrule

Mother’s twelfth appellate issue.

                                    CONCLUSION

      We sustain Mother’s second and eighth mandamus issues and overrule or do

                                           26
not reach her remaining six mandamus issues. We:

      •     hold the student-loan contempt finding, the primary-physician contempt
            finding, and the entire commitment order void;

      •     modify the “Order Enforcing Child Support Order with Commitment
            Suspended” by striking those void provisions;

      •     uphold the remaining contempt findings; and

      •     deny Mother’s requested mandamus relief in all other respects.
      In Mother’s appeal, we dismiss her appellate issues complaining of contempt or

the commitment order, sustain part of her sixth appellate issue, and overrule the

remainder of her appellate issues.    We modify the “Cumulative Judgment on

Arrearages of Non-Support Provisions” (the judgment on the student-loan arrearage)

to reflect the amount of $4,709.89 instead of $4,796.39, and we affirm the “Order

Enforcing Child Support Order with Commitment Suspended” as modified.




                                                   /s/ Mark T. Pittman
                                                   Mark. T. Pittman
                                                   Justice

Delivered: May 1, 2019




                                        27